DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 1/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1, 8, 13, 16, 31 and 35-37 have been amended.  Claims 6, 7, 10, 12, 15, 17, 19-21, 26, 27 and 29 have been cancelled.  No claims are newly added.  Accordingly, claims 1-5, 8, 9, 11, 13, 14, 16, 18, 22-25, 28 and 30-37 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the objections of claims 1, 13 and 16 moot.  Specifically, said claims have been amended to remedy the minor informalities as suggested.  Thus, said objections have been withdrawn.

Applicant’s amendment renders the rejection of claims 1, 16 and 31 under 35 USC 112, 2nd paragraph regarding the phrase “substantially free” moot.  Specifically, the claims have been amended to delete the term “substantially”.  Thus, said rejection has been withdrawn.

nd paragraph regarding solubility moot.  Specifically, the claims have been amended to specify solubility in water.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claim 8 under 35 USC 112, 2nd paragraph regarding the limitation “a second spray-dried powder” moot.  Specifically, the claim has been amended to remedy the indefinite issue.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejections of claim 16 under 35 USC 112, 2nd paragraph moot.  Specifically, the claim has been amended to remedy the indefinite issues.  Thus, said rejections have been withdrawn.

Applicant’s amendment renders the rejections of claim 31 under 35 USC 112, 2nd paragraph moot.  Specifically, the claim has been amended to remedy the indefinite issues.  Thus, said rejections have been withdrawn.

Applicant’s amendment renders the rejections of claims 35-37 under 35 USC 112, 2nd paragraph regarding the limitation, “the particles of the powder formulation” moot.  Specifically, the claims have been amended to remedy the indefinite issues.  Thus, said rejections have been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 11, 13, 14, 16, 18, 22-25, 28 and 30-37 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for “a percent enantiomer content of from 0.60% to 1.82%, a percent total impurity plus enantiomer content of form 1.80% to 4.52%” for any crystalline therapeutic active ingredient (see independent claims 1, 16 and 31); the subject matter was not properly described as filed. Table 12 and [0259] in the instant specification provides support for the claimed ranges for the particular active ingredient, indacterol maleate and its S-enantiomer. However, the claimed limitation is much broader than 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Response to Arguments
Applicant's arguments, filed 1/20/2021, regarding the 112, 1st paragraph rejection have been fully considered but they are not persuasive. 
	Applicant argues that the ranges are supported by the specification as originally filed and cites the Abstract, [0015], [00136], Table 12 and Figure 4.  Applicant also states that the ranges are consistent with the suggestions made by the Examiner. Remarks, page 9.
	In response, it is respectfully submitted that the examiner agrees that the numerical ranges themselves are supported by the instant disclosure and consistent with the examiner’s suggestion in the Office Action dated 11/2/2018.  However, it is important to note that the rejection above explains that the ranges are in the context of a particular active agent, indacterol and not any “crystalline therapeutically active ingredient” as embraced by the current claim language.  The ranges of percent enantiomer content and percent total impurity plus enantiomer content disclosed are specific characteristics of indacterol and not all crystalline therapeutically active agents.  The portions of the disclosure cited by Applicant are not generic ranges, but ranges that are specific to the active agent, indacterol.  Accordingly, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 11, 13, 14, 18, 22-25, 28, 30 and 32-35 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 16 and 31 include the limitation, “a percent enantiomer content of from 0.60% to 1.82%, a percent total impurity plus enantiomer content of form 1.80% to 4.52%”.  The limitation is unclear because the ranges claimed are imported from Table 12 of the specification and refer to only the particular active agent, indacterol maleate and the percent enantiomer refers to “the percent conversion to the S-enantiomer of indacterol” ([0259]) presumably the S-enantiomer of indacterol was converted from the R-enantiomer of indacterol.  However, there is nothing in the claims that clarifies that the percent enantiomer is the converted enantiomer content that is being measured and not the total enantiomer content.  The claims are indefinite because the claims only require that a percent enantiomer content is within the ranges claimed, however said limitation is contradictory to the teachings of the specification which state that the percent enantiomer content is only the percentage of converted enantiomer.  Dependent claims 2-5, 8, 9, 11, 13, 14, 18, 22-25, 28, 30 and 32-35 do not remedy the indefinite issue and as such said dependent claims suffer from the same deficiency. 
Claim 13 recites the limitation, “The powder formulation of claim 1, in combination with a receptacle for inhalation”.  The claim is indefinite because it is unclear how a powder 

Response to Arguments
Applicant's arguments, filed 1/20/2021, regarding the 112, 2nd paragraph rejections have been fully considered but they are not persuasive. 
	Applicant argues that the ranges cited in claims 1, 16 and 31 are not indefinite and that “the arguments made by the Examiner are not germane to paragraph (b) of the 35 USC 112” (Remarks, page 10).
In response, it is respectfully submitted that applicant’s remarks are acknowledged, however applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation and do not distinctly and specifically point out the supposed errors in the examiner’s action.  As the rejection states, the limitation is unclear because the ranges claimed are imported from Table 12 of the specification and refers to only the particular active agent, indacterol maleate and the percent enantiomer refers to “the percent conversion to the S-enantiomer of indacterol” ([0259]) presumably the S-enantiomer of indacterol was converted from the R-enantiomer of indacterol.  However, there is nothing in the claims that clarifies that the percent enantiomer is the converted enantiomer content that is being measured and not the total enantiomer content.  The claims are indefinite because the claims only require that a percent enantiomer content is within the ranges claimed, however said limitation is contradictory to the teachings of the specification which state that the percent enantiomer content is only the 
	Regarding instant claim 13, applicant states that the claims have been amended in an attempt to address the rejection (Remarks, page 10).
	In response, it is respectfully submitted that while claim 13 has been amended, the amendment does not remedy the indefinite issue.  Claim 13 is drawn to a powder formulation and attempts to add a “receptacle” in combination with the powder formulation.  Applicant appears to be attempting to claim a device and as such it is suggested that the claim is amended to an independent claim reflecting the same.  For example, “A receptacle for inhalation comprising the powder formulation of claim 1, wherein the receptacle comprises a fill mass of from 0.5 mg to 10 mg”.  Thus, for these reasons, Applicant’s arguments are found unpersuasive.
	Said rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 8, 9, 11, 13, 14, 16, 18, 22, 25, 28 and 30-37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weers et al. (US 2013/0319411 Al, Feb. 4, 2011, or the equivalent document, WO 2012/106575 Al. Aug. 9, 2012; hereafter as “Weers”) in view of Staniforth et al. (US 2004/0052733 A1, Mar. 18, 2004, hereafter as “Staniforth”). Please note that the citations referenced from Weers in the rejection are from the US document.
The instant invention is drawn to a powder formulation for inhalation, the formulation comprising: 
a content-uniform blend of a first engineered powder and a second engineered powder,
the first engineered powder comprising first spray-dried particles comprising a crystalline therapeutically active ingredient having a solubility in water between 0.1 and 10 mg/mL, dispersed in a pharmaceutically acceptable hydrophobic excipient;
the second engineered powder comprising second spray-dried particles of a pharmaceutically acceptable hydrophobic excipient, wherein the second spray-dried particles are free of the crystalline therapeutically active ingredient; and
wherein a loading of the crystalline therapeutically active ingredient in the first engineered powder acts to achieve a desired target dose of the crystalline therapeutic active ingredient in the powder formulation for inhalation, wherein the powder formulation for inhalation is characterized by a mass median diameter or a mass median aerodynamic diameter between 1 and 5 microns, a percent enantiomer content of from 0.60% to 1.82%, a percent total impurity plus enantiomer content of from 1.80% to 4.52%, a fine particle dose less than 3.3 m greater than 40%, a variability in a fraction of particles with a d2Q < 500 less than 20% across a range of pressure drops in a dry powder inhaler from 2 kPa to 6 kPa, and the blend content uniformity is achieved by spray drying the first engineered powder and the second engineered powder simultaneously from an atomizer having a plurality of independent nozzles; and methods of making and using thereof.
claims 1-5, 8, 9, 11 and 14, Weers teaches dry powder formulations for inhalation comprising spray-dried particles for the treatment of an obstructive or inflammatory airway disease (abstract). Weers teaches several different embodiments including an embodiment that contains a powder comprising a substantially crystalline active ingredient dispersed in a hydrophobic excipient ([0094]-[0096]). Weers teaches active ingredients having a solubility of less 1 mg/ml ([0062]).  Weers teaches bronchodilators, anti-inflammatories, and mixtures thereof ([0049]) including the particular active ingredients, indacterol, glycopyrrolate and mometasone as well as their respective salts, and combinations thereof ([0050], [0053], [0056], [0060] and [0123]). Weers teaches the inclusion of phospholipid excipients [0109]). Weers also teaches the particular properties of instant claims 1 and 11 regarding fine particle doses and fraction variability ([0116], [0117] and [0121]). Weers further teaches enantiomer content percentages that are less than the claimed 2% as well as total indacterol hydrolysis products of 0.4% and less ([0191]). Weers teaches that the particles have a mass median diameter (MMD) of between 1 and 5 microns and mass median aerodynamic diameter (MMAD) of between 1 and 5 microns ([0013], [0114] and [0123]). Weers further teaches blend uniformity, spray drying using a twin-fluid atomizer ([0007], [0090] and [0164]).  Weers also teaches spray-blending particles comprising indacterol with particles comprising excipients only ([0190]).
While Weers suggests particles comprising excipients only as well as hydrophobic excipients, Weers does not explicitly teach a second engineering powder comprising a pharmaceutically acceptable hydrophobic excipient (instant claims 1, 16 and 31) as well as a second engineered powder that consists essentially of particles of a pharmaceutically acceptable hydrophobic excipient (instant claim 30).
i.e. made of carrier/excipient materials and free of active agents) (abstract, [0005]). Staniforth teaches that said composition can contain fine excipient particles and/or carrier particles, wherein said fine excipient particles have an MMAD of at least 0.1 microns and less than 20 microns, preferably not more than 15 microns, advantageously not more than 10 microns and more preferably not more than 5 microns ([0035]).  Staniforth explains that small active particles are thermodynamically unstable due to their high surface to volume ratio which encourages the active particles to agglomerate so in order to combat said agglomeration, excipient/carrier particles are introduced into the composition ([0004]-[0005]).  Staniforth further teaches including cholesterol (a hydrophobic excipient) for various benefits such as less compaction of particles, aids in dispersion and may modify subsequent dissolution characteristics ([0012], [0058], [0066] and [0106]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include hydrophobic carrier/excipient particles as suggested by Staniforth into the invention of Weers, with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Staniforth teaches that incorporating said hydrophobic carrier/excipient particles in an inhaled formulation aids in reducing agglomeration and dispersion among the active particles.  A skilled artisan would have a reasonable expectation of success because the prior art recognizes the combination of active particles and carrier/excipient particles having a fine particle size, or MMAD of less than 5 microns, is suitable for the intended purpose of inhalation compositions (MPEP 2144.07). 
 claims 1, 16 and 31-34 require a combination of several characteristics (e.g., MMD, MMAD, percent enantiomer content, percent total impurity plus enantiomer content, fine particle dose, variability, blend content uniformity).  While the references teach the characteristics discussed above, the references are silent to the particular combination of characteristics claimed.  However, said characteristics are properties of the formulation itself.  A composition and its properties are inseparable (MPEP 2112.01).  The references appear to teach the same formulation and as such a skilled artisan would expect the prior art composition to possess the same properties as that of the claimed composition. Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding instant claim 13, it is noted that the instant claim is dependent on claim 1 which is drawn to a powder formulation and the addition of a receptacle does not impart a structural limitation to the product (a powder formulation) as claimed.  It should further be noted that Weers teaches including the powder formulation in an inhaler as a delivery system [0026]) as well as loading said powders into a foil-foil blisters with a fill mass of between 0.5 and 10 mg ([0129]).
Regarding instant claim 14, Weers further teaches that active agent can have a crystallinity of greater than 90% ([0061]).
Regarding instant claim 16, Weers teaches the elements described above and further teaches the method steps claimed including formulating two separate feedstock containing a solvent in order to dissolve the drug and excipient and the spray drying said feedstocks ([0103]-
Regarding instant claim 18, Weers teaches that the active particles are suitable for the treatment of obstructive or inflammatory airways diseases such as COPD as well as particular drug loading amounts ([0047] and [0091]).
Regarding instant claim 22, Weers teaches a twin-fluid nozzle ([0098]).
	Regarding instant claim 25, Weers teaches a method for the treatment of an obstructive or inflammatory airway disease comprising administering to a subject in need thereof an effective amount of dry powder formulation [0023]).
Regarding instant claim 28, Weers teaches a delivery system comprising an inhaler and said dry powder formulation [0026]).
Regarding instant claim 31, Weers and Staniforth teach the elements described above. It is further noted that claim 31 and dependents thereof are product-by-process claims due to the process steps recited, and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claims 32-34, the references are silent to the limitations regarding said blend content uniformity having a relative standard deviation of active content of about 1.5%.  As discussed above, Weers teaches the importance of blend uniformity ([0007], [0090] and prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the blend uniformity by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to make a formulation as uniform as possible in order to achieve consistent dosing each time an inhaler or other similar device is activated. 
Regarding instant claims 35-37, Weers teaches active particles having a MMAD of between 1 and 5 microns ([0036]; claim 9) and Staniforth teaches excipient/carrier particles having a MMAD of less than 5 microns ([0035]).
Thus, the combined teachings of Weers and Staniforth render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 1/20/2021, regarding the 103 rejection over Weers in view of Staniforth have been fully considered but they are not persuasive. 
	Applicant argues that the references do not disclose or teach a percent total impurity plus enantiomer content from 0.6% to 4.52%.  (Remarks, page 11).
	In response, it is respectfully submitted that the instant claims recite the limitation, “a percent total impurity plus enantiomer content of from 1.80% to 4.52%”. The range applicant recites of “0.6% to 4.52%” is not claimed.  Further, Weers teaches enantiomer content percentages that are less than the claimed 2% ([0191]) as well as the same method of making (see above regarding instant claim 16).  The limitation is a property of the formulation itself.  A composition and its properties are inseparable (MPEP 2112.01).  The references appear to teach the same formulation made by the same method.  As such, a skilled artisan would expect the 
	Applicant also argues that “Applicant has unexpectedly found benefits of the invention of claim 1 as discussed in the specification” (Remarks, pages 11-12).
	In response, it is respectfully submitted that applicant’s statement is generic and does not identify a particular unexpected result.  Furthermore, the experiments of record do not appear to provide a side-by-side comparison to the closest prior art nor is the unexpected nature of the data explained.  MPEP 716.02(b) states that it is the burden of applicant to a) establish results are unexpected and significant and b) explain the data that applicant proffers as evidence of nonobviousness.  Thus, for these reasons, Applicant’s argument is unpersuasive.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weers et al. (US 2013/0319411 Al, Feb. 4, 2011, or the equivalent document, WO 2012/106575 Al. Aug. 9, 2012; hereafter as “Weers”) in view of Staniforth et al. (US 2004/0052733 A1, Mar. 18, 2004, hereafter as “Staniforth”), as applied to claims 16 and 22 above, and further in view of Snyder et al. (US 2002/0071871 A1, Jun. 13, 2002, hereafter as “Snyder”).
The instant invention is described above.
Weers and Staniforth teach the elements discussed above.
claim 23) and separate atomizers (instant claim 24).
Snyder, in the analogous art of inhalation particle formulation, teaches a process to produce multiple populations of particles having a narrow size distribution (title; [0024], [0033] and [0053]). Snyder also teaches multimodal atomizers having two different sized orifices/nozzles ([0060]; Fig. 3b) as well as multiple atomizers having varying diameters and configurations ([0061]; Fig.4).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a twin atomizer having multiple nozzle or multiple atomizers into the invention of Weers/Staniforth as suggested by Snyder with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Snyder teaches that said atomizers having two different sized nozzles and multiple atomizers allow for more control over particle sizing and distribution as well as produce multimodal particles in a single step ([0053]). A skilled artisan would have had reasonable expectation of success because Snyder teaches that either configuration is suitable to produce multimodal particle formulations (MPEP 2144.07).
Thus, the combined teachings of Weers, Staniforth and Snyder render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 1/20/2021, regarding the 103 rejection over Weers, Staniforth and Snyder have been fully considered but they are not persuasive. 
Applicant relies on the same arguments presented for the 103 rejection over Weers and Staniforth (Remarks, pages 13-14).
	In response, it is respectfully submitted that for the same reasons as explained above, applicant’s found unpersuasive.  
	Thus, said rejection is maintained.

New Objections
	In light of applicant’s amendments, the follow objections are newly added:
Claim Objections
Claim 35 is objected to because of the following informalities:  the newly added limitation has a minor typographical error.  The limitation “the first spray-dried particle” should read “the first spray-dried particles”.  
Claim 36 is objected to because of the following informalities:  the newly added limitation has a minor typographical error.  The limitation “the active dry particle” should read “the active dry particles”.  
Appropriate correction is requested.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617


/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617